— Judgment, Supreme Court, New York County (James J. Leff, J.), rendered October 29, 1990, convicting defendant, after a nonjury trial, of promoting gambling in the first degree, possession of gambling records in the first degree, and possession of a gambling device, and sentencing him to a fine of $5,000 and an unconditional discharge for the promoting gambling conviction, unconditional discharges as to the remaining two convictions, affirmed.
As we determined on codefendant Rossi’s appeal, the evidence was sufficient to establish defendant’s guilt beyond a reasonable doubt (People v Rossi, 177 AD2d 303, lv granted 79 NY2d 834). Nor is there merit to defendant’s assertion that he was denied his right to a speedy trial pursuant to CPL 30.30 *449(1) (a). The People timely filed a certificate of readiness, and the alleged post-readiness failure to comply with a discovery request did not establish a valid basis for the speedy trial motion (People v Anderson, 66 NY2d 529; People v Lomax, 50 NY2d 351, 357-358). Concur — Carro, Wallach, Ross and Rubin, JJ.